Registration No.333-203590 and Registration Nos: 333-203590-01 to 333-203590-18 As filed with the Securities and Exchange Commission on May 13 , 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPEEDWAY MOTORSPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 51-0363307 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) 5555 Concord Parkway South Concord, NC 28027 (704)455-3239 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) William R. Brooks Vice Chairman, Chief Financial Officer and Treasurer 5555 Concord Parkway South Concord, NC 28027 (704) 455-3239 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: R. Douglas Harmon Parker Poe Adams& Bernstein LLP Three Wells Fargo Center 401 S. Tryon Street, Suite 3000 Charlotte, NC 28202 (704) 372-9000 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.☐ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate OfferingPrice Amountof RegistrationFee 5.125% Senior Notes due 2023 100% $23,240 (2) Guarantees by certain subsidiaries of Speedway Motorsports, Inc. — — — (3) Estimated pursuant to Rule 457(f) under the Securities Act of 1933 solely for purposes of calculating the registration fee. (2) Previously paid. (3) Pursuant to Rule457(n), no separate fee is payable with respect to the guarantees. Information regarding additional guarantor registrants (“Additional Registrants”) is contained in the Table of Additional Registrants below. The Registrant and the Additional Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant and the Additional Registrants file a further amendment that specifically states that this Registration Statement will thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement becomes effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Registrant as Specified in its Charter State or other Jurisdiction of Organization or Incorporation Primary Standard Industrial Classification CodeNumber IRS Employer Identification Number Address, including ZipCode, and Telephone Number, including Area Code, of Additional Registrant’s Principal Executive Offices Atlanta Motor Speedway, LLC Georgia 58-0698318 * Bristol Motor Speedway, LLC Tennessee 62-1016760 * Charlotte Motor Speedway, LLC NorthCarolina 11-3668168 * INEX Corp. North Carolina 56-1861546 * Kentucky Raceway, LLC Kentucky 26-3746724 * Nevada Speedway, LLC Delaware 88-0479341 * New Hampshire Motor Speedway, Inc. NewHampshire 01-0443099 * SMI Systems, LLC Nevada 56-2114978 * SMI Trackside, LLC North Carolina 11-3663310 * SMISC Holdings, Inc. North Carolina 20-4406776 * Speedway Funding, LLC Delaware 88-0479342 * Speedway Media, LLC North Carolina 56-2181451 * Speedway Properties Company, LLC Delaware 88-0479340 * Speedway Sonoma, LLC Delaware 88-0479344 * Speedway TBA, LLC North Carolina 20-2662317 * Texas Motor Speedway, Inc. Texas 56-1931988 * TSI Management Company, LLC North Carolina 16-1679470 * U.S. Legend Cars International, Inc. North Carolina 56-1780351 * * The address, including zip code, and telephone number, including area code, of each Additional Registrant’s principal executive office is 5555Concord Parkway South, Concord, North Carolina 28027, (704)455-3239, and WilliamR. Brooks is the agent for service at the same address and telephone number. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. THIS PRELIMINARY PROSPECTUS IS SUBJECT TO COMPLETION, DATED MAY 13, 2015 Offer to Exchange 5.125% Senior Notes due 2023 which have been registered under the Securities Act of 1933 for any and all outstanding 5.125% Senior Notes due 2023 which have not been registered under the Securities Act of 1933 The Exchange Offer (as defined below) expires at midnight, Charlotte, North Carolina time, on, 2015 (the 20th business day following the date of this prospectus), unless we extend the Exchange Offer in our sole discretion. We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and the accompanying letter of transmittal (which together constitute the “Exchange Offer”), to exchange up to $200.0 million aggregate principal amount of our 5.125% Senior Notes due 2023 (the “Exchange Notes”), registered under the Securities Act of 1933, as amended (the “Securities Act”), for a like principal amount of our outstanding 5.125% Senior Notes due 2023, which we issued on January27, 2015 without registration under the Securities Act (the “Private Notes”). We refer to the Private Notes and the Exchange Notes collectively as the “Notes.” We will not receive any cash proceeds from the Exchange Offer. There is no active public trading market for the Private Notes. We do not intend to apply for listing of the Exchange Notes on any domestic securities exchange. The terms of the Exchange Notes that we will issuein connection with the Exchange Offer are identical to the terms of the outstanding Private Notes in all material respects, except for the elimination of certain transfer restrictions, registration rights and additional interest provisions relating to the registration rights. The Exchange Notes will be issued under the same indenture as the Private Notes. See “Prospectus Summary—Summary of the Exchange Offer” and “—Summary Terms of the Exchange Notes.” See “ Risk Factors ” beginning on page9 of this prospectus for a discussion of risks you should consider before participating in the Exchange Offer. We are not asking you for a proxy and you are requested not to send us a proxy. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Each broker-dealer that receives Exchange Notes for its own account pursuant to the Exchange Offer must acknowledge that it will deliver a prospectus in connection with any resale of the Exchange Notes. The letter of transmittal states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of Exchange Notes received in exchange for Private Notes where such Private Notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. We have agreed that for a period ending on the earlier of (1)365days from the date on which this Registration Statement is declared effective, and (2)the date on which a broker-dealer is no longer required to deliver a prospectus in connection with market-making or other trading activities, we will make this prospectus, as amended or supplemented, available to any broker-dealer for use in connection with any such resale. A broker-dealer may not participate in the Exchange Offer with respect to Private Notes acquired other than as a result of market-making activities or trading activities. See “Plan of Distribution.” THE DATE OF THIS PROSPECTUS IS , 2015 TABLE OF CONTENTS WHERE YOU CAN FIND MORE INFORMATION i INCORPORATION BY REFERENCE i DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS ii PROSPECTUS SUMMARY 1 RISK FACTORS 9 NASCAR-RELATED INFORMATION 22 TRADEMARKS 22 USE OF PROCEEDS 23 RATIO OF EARNINGS TO FIXED CHARGES 24 CAPITALIZATION 25 THE EXCHANGE OFFER 26 DESCRIPTION OF THE EXCHANGE NOTES 32 CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES 66 PLAN OF DISTRIBUTION 67 LEGAL MATTERS 68 EXPERTS 68 You should only rely on the information contained in this prospectus, and we have not authorized anyone to provide you with information that is different. This prospectus incorporates important business and financial information about us from documents we publicly file with the SEC. You may request a copy of these filings, at no cost, by writing or calling Speedway Motorsports, Inc., 5555 Concord Parkway South, Concord, North Carolina 28027, Attention: J. Cary Tharrington IV, Senior Vice President, General Counsel and Secretary, telephone: (704)532-3318. In order to ensure timely delivery of the requested documents, you must request this information no later than five business days before the Expiration Date. Accordingly, any request for documents should be made by , 2015 to ensure timely delivery of the documents prior to such date. See the following sections entitled “Where You Can Find More Information” and “Incorporation by Reference.” The words “SMI,” “Company,” “we,” “us” and “our” refer to Speedway Motorsports, Inc. together with its subsidiaries, unless the context indicates otherwise. WHERE YOU CAN FIND MORE INFORMATION We file periodic reports and other reports and information with the SEC. You may read and copy any documents we file at the SEC’s Public Reference Room in Washington, DC. You can request copies of these documents, upon payment of a duplicating fee, by writing to the SEC’s Public Reference Room at Room 1580, treet, N.E., Washington, DC 20549, or you can call the SEC at 1-800-SEC-0330 for further information on the operation of the Public Reference Room. In addition, any filings we make electronically with the SEC will be available to the public at the SEC’s website, www.sec.gov. Information about us is also available on our website, www.speedwaymotorsports.com. Other than any SEC filings incorporated by reference in this prospectus, the information available on our website is not part of this prospectus. INCORPORATION BY REFERENCE We incorporate by reference into this prospectus the documents listed below and any future filings we make with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any filings after the date of this prospectus, excluding information deemed furnished and not filed, until the Exchange Offer is terminated. The information incorporated by reference is an important part of this prospectus. Any statement in any document incorporated by reference into this prospectus will be deemed to be modified or superseded to the extent a statement contained in this prospectus or any other subsequently filed document that is incorporated by reference into this prospectus modifies or supersedes such statement. • Our Annual Report on Form 10-K for the fiscal year ended December31, 2014 (“2014 Form 10-K”). • Our Definitive Proxy Statement on Schedule 14A filed with the SEC on March 20, 2015. • Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015 (“March 31, 2015 Form 10-Q”). • Our Current Reports on Form 8-K filed with the SEC on January 23, 2015, January 28, 2015, February 12, 2015, March 6, 2015, March 16, 2015 and April 16, 2015. i DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus, including the documents incorporated by reference herein, contains certain forward-looking statements. Many of the forward-looking statements may be identified by the use of forward-looking words such as “believe,” “expect,” “could,” “anticipate,” “should,” “plan,” “estimate” and “potential,” among others. These forward-looking statements are based on our current plans and expectations and are subject to a number of risks and uncertainties that could cause our plans and expectations, including actual results, to differ materially from the forward-looking statements. These statements appear in “Prospectus Summary” and in a number of other places in this prospectus, including the documents incorporated by reference herein, and include, but are not limited to, statements regarding our intent, belief or current expectations with respect to: • United States and global economic, political and social conditions; • bad weather affecting the profitability of our motorsports events or causing postponement or cancellation of major motorsports events; lack of competitiveness inNational Association for Stock Car Auto Racing, Inc.(“NASCAR”)Sprint Cup Series races or closeness of championship points races, the popularity of race car drivers or changes made by NASCAR on conducting, promoting and racing as a series sanctioning body; • the impact of competition, including competition from other speedway owners like International Speedway Corporation (ISC), an affiliate of NASCAR, and competition from network and cable broadcasters and the improvements and expanding non-motorsports related media coverage and content that they provide, as well as continued improvements to the “at-home” viewing experience resulting from high-definition television technology, competition from other sports and changing demographics; • our relationship with NASCAR; • our ability to successfully implement our business strategy, including to increase revenues and profitability through the promotion and production of racing and related events at modern facilities; • the relocation of, or failure to relocate, motorsports events; • the costs of insurance and availability of adequate insurance coverage; • our ability to attract and retain qualified management personnel; • the profitability or success of capital projects and investments; • the effects of impairment of our property, equipment, other intangible assets and goodwill, and the impact on depreciation of any future removal or conversion of seating and suitesat our speedways; • our ability to efficiently integrate acquired entities and assets into our operations; • our degree of leverage; • our ability to generate sufficient cash to pay principal and interest on our debt, meet our obligations and fund our other liquidity needs; • our potential need for and ability to obtain additional financing; • the effects of general adverse conditions on the capital markets upon which we rely to provide some of our capital requirements; • legal or regulatory developments affecting us or our sponsors; • our ability to maintain adequate security for certain customer-related information; • the results and costs attributable to the extraction of oil and natural gas on our property; • the ability of our chairman to control any matter submitted to a vote of our stockholders; • our large net deferred tax liabilities, and changes in income tax laws; • the impact of environmental costs and land use laws; • the market price of our common stock; and • other factors described or incorporated by reference in this prospectus. ii Forward-looking statements are only our current expectations and are based on our management’s beliefs and assumptions and on information currently available to our management. Such statements are subject to risks and uncertainties and actual results may differ materially from those expressed or implied in the forward-looking statements as a result of various factors, including, but not limited to, those identified under the section entitled “Risk Factors” in this prospectus. Forward-looking statements speak only as of the date they are made and we do not undertake any obligation to update them in light of new information or future developments or to release publicly any revisions to these statements in order to reflect later events or circumstances or to reflect the occurrence of unanticipated events. iii PROSPECTUS SUMMARY The following is a summary of material information about our business, our company and the Exchange Offer. More detailed information concerning these matters appears elsewhere in this prospectus and in the documents that we incorporate by reference in this prospectus. We also refer you to the section of this prospectus entitled “Risk Factors” for a discussion of certain issues that should be considered in evaluating an investment in the Exchange Notes. Speedway Motorsports, Inc. We are a leading promoter, marketer and sponsor of motorsports activities in the United States. Weown and operate, through certain of our subsidiaries, eight first-class racing facilities with total permanent seating capacity of approximately 808,000. We have one of the largest total permanent speedway seating capacities in the motorsports industry. We also provide products and services related to motorsports. Our speedways are strategically positioned in eight premier markets in the United States, including four of the top-ten media markets. As ofMarch 31, 2015, we own and operate the following facilities: Speedway Location Approx. Acreage Primary Speedway Length (miles) Luxury Suites (2)(4) Permanent Seating Media Market and Ranking Atlanta Motor Speedway (AMS) Hampton,GA 93 Atlanta(9) Bristol Motor Speedway (BMS) Bristol, TN Tri-Cities(97) Charlotte Motor Speedway (CMS) Concord, NC 75 Charlotte (24) Kentucky Speedway (KyS) Sparta, KY 38 Cincinnati(36) Las Vegas Motor Speedway (LVMS) LasVegas,NV LasVegas(41) New Hampshire Motor Speedway (NHMS) Loudon, NH 38 Boston (7) Sonoma Raceway (SR) Sonoma, CA 27 SanFrancisco(6) Texas Motor Speedway (TMS) FortWorth,TX Dallas-FortWorth(5) References to “our” or “eight” speedways exclude North Wilkesboro Speedway, which we also own and presently has no significant operations. Excluding dragway and dirt track suites. From time to time, the number of suites may change due to combining or reconfiguring for marketing purposes. Including seats in luxury suites and excluding infield admission, temporary seats, general admission, and dragway and dirt track seats. From time to time, we may reduce the number of permanent seats to offer wider seating, improved sight lines or for managing facility capacity or other marketing purposes. SR’s permanent seating capacity is supplemented by temporary and other general admission seating arrangements along its 2.52-mile road course. We plan to promote 24 major annual motorsports racing events in 2015 sanctioned by NASCAR, including 13 Sprint Cup Series racing events and 11 Xfinity Series racing events. We alsoplan to promote eightNASCAR Camping World Truck Series racing events, three NASCAR K&N Pro Series racing events, four NASCAR Whelen Modified Tour events, two IndyCar Series (IndyCar) racing events, six major National Hot Rod Association (NHRA) racing events, one Automobile Racing Club of America (ARCA) eventand three World of Outlaws (WOO) racing events. We derive revenues principally from the following activities: • licensing of network television, cable television and radio rights to broadcast our racing events; • sales of tickets to motorsports races and other events held at our speedways; 1 • sales of sponsorships and promotions to companies that desire to advertise or sell their products or services surrounding our events; • commissions earned on sales of food, beverages and hospitality catering (through a third-party concessionaire); • event sales and commissions from souvenir motorsports merchandise; • rental of luxury suites during events and other track facilities; • tracks rentals for motorsports and non-motorsports events and activities and driving schools; • sales of smaller-scale, modified racing cars and parts; • radio motorsports programming, production and distribution; and • non-event sales of wholesale and retail racing and other sports-related souvenir merchandise and apparel. Corporate Information We were incorporated in December 1994 as a Delaware corporation and our common stock is traded on the New York Stock Exchange under the symbol “TRK.” Our principal executive offices are located at5555Concord Parkway South, Concord, North Carolina 28027. Our telephone number is (704)455-3239. 2 Summary of the Exchange Offer The following is a brief summary of the principal terms of the Exchange Offer. For a more complete description of the terms of the Exchange Offer, see “The Exchange Offer” in this prospectus. The Exchange Offer We are offering to exchange up to $200.0 million aggregate principal amount of our new 5.125 % Senior Notes due 2023, registered under the Securities Act, for up to $200.0 million aggregate principal amount of our original 5.125% Senior Notes due 2023, which are currently outstanding. The Private Notes may only be exchanged in minimum denominations of $2,000 and integral multiples of $1,000 in excess thereof. In order to be exchanged, a Private Note must be properly tendered and accepted. All Private Notes that are validly tendered and not validly withdrawn will be exchanged promptly after the expiration of the Exchange Offer. Expiration Date Midnight, Charlotte, North Carolina time, on , 2015 (the 20th business day following the date of this prospectus), unless we extend the Exchange Offer in our sole discretion. Accrued Interest on the Exchange Notes and Private Notes Interest onthe Exchange Notes will accrue from January 27, 2015 or from the date of the last periodic payment on the Private Notes, whichever is later. Interest on the Exchange Notes will be at the same rate and upon the same terms as interest on the Private Notes. No additional interest will be paid on Private Notes tendered and accepted for exchange. Resale Without Further Registration Based on no-action letters issued by the staff of the SEC to third parties, we believe that the Exchange Notes issued pursuant to the Exchange Offer may be offered for resale, resold or otherwise transferred by you without compliance with the registration and prospectus delivery provisions of the Securities Act provided that: • you are acquiring the Exchange Notes issued in the Exchange Offer in the ordinary course of your business; • you have not engaged in, do not intend to engage in and have no arrangement or understanding with any person to participate in, the distribution of the Exchange Notes issued to you in the Exchange Offer; and • you are not our “affiliate,” as defined in Rule 405 under the Securities Act. Our belief is based on existing interpretations of the Securities Act by the SEC staff set forth in several no-action letters to third parties that are not related to us. We do not intend to seek our own no-action letter, and there is no assurance that the SEC staff would make a similar determination with respect to the exchange notes. If this interpretation is inapplicable, and you transfer any exchange notes without delivering a prospectus meeting the requirements of the Securities Act or without an exemption from such requirements, you may incur liability under the Securities Act. We do not assume, or indemnify holders against, such liability. Each broker-dealer that receives Exchange Notes for its own account in exchange for Private Notes, where such Private Notes were acquired by such broker-dealer as a result of market-making activities or other trading activities, must acknowledge that it will deliver a prospectus in connection with any resale of such Exchange Notes. 3 The letter of transmittal states that by so acknowledging that it will deliver and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of Exchange Notes received in exchange for Private Notes where such Private Notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. We have agreed that for a period ending on the earlier of (1)365 days from the date on which the registration statement relating to the Exchange Offer is declared effective, and (2)the date on which a broker-dealer is no longer required to deliver a prospectus in connection with market-making or other trading activities, we will make this prospectus, as amended or supplemented, available to any broker-dealer for use in connection with any such resale. See “Plan of Distribution.” C onditions to the Exchange Offer If the Exchange Offer would not be permitted by applicable law or SEC policy, we will not be required to consummate the Exchange Offer. See “The Exchange Offer—Conditions.” Withdrawal Rights You may withdraw your tender of Private Notes at any time prior to midnight, Charlotte, North Carolina time, on , 2015 (the 20th business day following the date of this prospectus), the date the Exchange Offer expires. Consequences of Failure to Exchange Private Notes If you are eligible to participate in the Exchange Offer and you do not tender your Private Notes, you will not have further exchange or registration rights and your Private Notes will continue to be subject to restrictions on transfer under the Securities Act. Accordingly, the liquidity of your Private Notes will be adversely affected. Certain U.S. Federal Income Tax Considerations The exchange of Private Notes for Exchange Notes pursuant to the Exchange Offer will not constitute a taxable event for United States federal income tax purposes. See “Certain U.S. Federal Income Tax Consequences.” Exchange Agent U.S. Bank National Association is serving as the exchange agent in connection with the Exchange Offer. Use of Proceeds We will not receive cash proceeds from the issuance of the Exchange Notes hereby. In consideration for issuing the Exchange Notes in exchange for the Private Notes, as described in this prospectus, wewill receivePrivate Notes of like principal amount. The Private Notes tendered and accepted in the Exchange Offer for the Exchange Notes will be retired and canceled. Risk Factors See “Risk Factors” and other information in this prospectus for a discussion of factors you should carefully consider before deciding to participate in the Exchange Offer. 4 S ummary Terms of the Exchange Notes The summary below describes the principal terms of the Exchange Notes. Certain of the terms and conditions described below are subject to important limitations and exceptions. The “Description of the Exchange Notes” section of this prospectus contains a more detailed description of the terms of the Exchange Notes. Issuer Speedway Motorsports, Inc. Securities Offered Up to $200.0 million aggregate principal amount of 5.125% Senior Notes due 2023 that have been registered under the Securities Act. The form and terms of the Exchange Notes will be the same as the form and terms of the Private Notes except that: • the Exchange Notes will bear a different CUSIP number from the Private Notes; • the Exchange Notes have been registered under the Securities Act and, therefore, will not bear legends restricting their transfer; and • you will not be entitled to any exchange or registration rights with respect to the Exchange Notes. The Exchange Notes will evidence the same debt as the Private Notes. They will be entitled to the benefits of the indenture governing the Private Notes and will be treated under such indenture as a single series with the Private Notes. Maturity February 1, 2023. Interest The Exchange Notes will bear interest at the rate of 5.125%per annum from January 27, 2015 or from the date of the last periodic payment on the Private Notes, whichever is later. Interest will be payable semi-annually in arrears on February1 and August1, commencing on August1, 2015. Guarantees The Exchange Notes are unconditionally guaranteed, jointly and severally, on a senior unsecured basis by each of our domestic operating subsidiaries, except for Oil-Chem Research Corporation and its subsidiaries, and will also be guaranteed by each future domestic subsidiary that is an obligor under our Credit Facility. Ranking The Exchange Notes, and the guarantees thereof, will be unsecured senior obligations. Accordingly, the Exchange Notes will • rank equally in right of payment with all of our and the subsidiary guarantors’ existing and future unsubordinated debt and other obligations; • rank senior in right of payment to any future subordinated debt; • be effectively subordinated to all existing and future secured debt to the extent of the assets securing such debt, including any secured credit facility; and • be structurally subordinated to all existing and future debt or other obligations of subsidiaries that do not guarantee the Exchange Notes. 5 Optional Redemption The Exchange Notes will be redeemable, in whole or in part, at any time on or afterFebruary 1, 2018 at the redemption prices specified under “Description of the Exchange Notes—Optional Redemption.” In addition, we may redeem, at a premium, up to 35% of the Exchange Notes before February1, 2018 with the net cash proceeds from certain equity offerings. We may also redeem some or all of the Exchange Notes before February1, 2018 at a redemption price of 100% of the principal amount plus accrued and unpaid interest, if any, to the redemption date, plus a “make-whole” premium. Change of Control If we experience certain types of change of control transactions, we must offer to repurchase the Exchange Notes at 101% of the aggregate principal amount of the Exchange Notes repurchased, plus accrued and unpaid interest, if any, to the repurchase date. Indenture Covenants The indenture governing the Notes, among other things, restricts our and our subsidiaries’ ability to: • incur additional debt; • pay dividends, make distributions and redeem capital stock; • incur liens; • make specified types of investments; • apply net proceeds from certain asset sales; • engage in transactions with our affiliates; • merge or consolidate; • create unrestricted subsidiaries; • restrict dividends or other payments from subsidiaries; and • sell, assign, transfer, lease, convey or dispose of assets. These covenants are subject to a number of important exceptions, limitations and qualifications that are described under “Description of the Exchange Notes—Certain Covenants.” In addition, certain covenants will be suspended with respect to the Exchange Notes during any periods when the Exchange Notes are rated investment grade by both Moody’s Investor Services, Inc. and Standard & Poor’s Ratings Group as long as no default or event of default has occurred and is continuing. Absence of a Public Market for the Exchange Notes The Exchange Notes will not be listed on any securities exchange. Although the initial purchasers have informed us that they currently intend to make a market in the Exchange Notes, there can be no assurance that a liquid trading market will develop for the Exchange Notes. If an active secondary market does not develop, the market price and liquidity of the Exchange Notes may be adversely affected. See “Risk Factors—If an active trading market does not develop for the Exchange Notes, you may not be able to resell them.” 6 Selected Historical Financial Data The following table presents our selected historical financial data. The selected consolidated operating data for the three months ended March 31, 2015 and 2014, and the selected consolidated balance sheet data as of March 31, 2015, are derived from our unaudited consolidated financial statements included in the March 31, 2015 Form 10-Q, which is incorporated by reference into this prospectus.The selected consolidated operating data for the years ended December31, 2014, 2013 and 2012 and the selected consolidated balance sheet data as of December31, 2014 and 2013 are derived from our audited consolidated financial statements included in the 2014 Form 10-K and incorporated by reference into this prospectus. The selected consolidated operating data for the years ended December31, 2011 and 2010 and the selected consolidated balance sheet data as of December31, 2012, 2011 and 2010 are derived from our audited consolidated financial statements not incorporated by reference into this prospectus. The selected historical consolidated financial data presented below is qualified by reference to, and should be read in conjunction with, our audited consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the 2014 Form10-K and in the March 31, 2015 Form 10-Q. Years Ended December 31, Three Months Ended
